HBC,~ITORNEY                      GENERAL
                             OF          EXAS



                               July 29, 1957

Honorable   James K. Giddings               Opinion     No. m-207
Acting Executive    Director
Board for Texas State Hospi-                Re:    Whether or not House Bill
 tals and Special    Schools                       1.69,Acts 55th Legislature,
Box S, Capitol   Station                           Regular Session,    1957 or
Austin,   Texas                                    Qcts 21st Legislature,
                                                   1889, chapter 69, page 79
                                                   would authorize    the con-
                                                   struction    of an out-
                                                   patient   facility  in San
Dear Mrlr. Giddings:                               Antonio,    Texas.

            We quote    from your       letter    of   July   9,   1957:

            '1. . . we request     the opinion  of your office
      as to whether or not H.B. 169, or the Act origi-
      nally   authorizing   the establishment   of the San An-
      tonio   State Hospital,   would authorize   the construc-
      tion of an out-patient     facility   in San Qntonio."

           The caption       and pertinent    sections   of House Bill  169,
Acts 55th Legislature,        Regular Session,      1957, with which this
opinion  is concerned,       provide   in part as followsr

             'IAn Bet authorizing        out-patient    clinics   and
      * e . for a large mental           hospital    and for out-
      patient    clinics.  9 . .

              "Section   1.    It is the sense of the Legislature
      that the,Board      for Texas State Hospitals       and Special
      Schools     be authorized     to establish   such out-patient
      clinics     for treating    the mentally   ill   as such Board
      deems necessary       and as funds for their      operation   are
      made available;       and . . . .

            "Authorization        for   Out-Patient      Clinics

             "Section    2.    The Board for Texas State Hospi-
      tals 'and Special       Schools  is authorized     to establish
      out-patient     clinics    for treatment    of the mentally
      ill  in such locations        as deemed necessary       by said
      Board and as money for their         operation     shall be made
      available.      The Board shall acquire       facilities,      pro-
      vide a staff,      make rules    and regulations,       and make
Honorable   James A. Giddings,      page 2    (WW-207)



      contracts  with persons,    corporations,      and agen-
      cies of local,   state,  and federal      governments
      as shall be necessary    for the establishment        and
      operation  of said clinics.

            Qst~blishment      of   Community or Research
      Hospitals

             “Section   3. . . . The Board . . . shall
      designate     the city and select      a site or sites
      therein    for the location      of said community hos-
      pital   and out-patient     clinic.    . . .”

             You are advised that House Bill          169, Acts 55th Legis-
lature,   Regular Session,     1957, which authorizes,the         Board for
Texas State Hospitals       and Special   Schools     to “establish    such
out-patient    clinics  for treating     the menatlly     ill   in such loca-
tions   as such Board deems necessary        and as funds for their       op-
eration    are made available   ,‘I authorizes    the construction      of an
out-patient    facility   in San Antonio,      Texas.

          House Bill    156, Acts 21st Legislature,          1889, chapter
69, page 79 is entitled,    “An Act to provide    for      the purchase    of
a site for,  and the establishment,   location,         and construction
of an asylum in Southwestern    Texas for the        care and treatment
of the insane,  and to make an appropriation          therefor,”    and in
part reads as follows:

             tlSection   1,  . o 0 That there shall be es-
      tablished     and maintained  a branch asylum for the
      care and treatment      of the insane.     The same shall
      be located     west of the Colorado    river,  in south-
      west Texas.”

           The Southwestern  Insane Asylum located  in San Antonio,
Texas was constructed   and established  in 1892 under the author-
ity granted in the above quoted Act.

           Article  3185, Vernon’s’Civil        Statutes, enacted in 1925,
changed the name of the Southwestern          Insane Asylum to San An-
tonio State Hospital.

           We subscribe    to the view that the Legislature         by the
enactment of House Bill     156, Acts 21st Legislature,      1889, chap-
ter 69, page 79 manifested     the intention   that the hospital       pro-
vided therein   should in all respects     have such facilities       and
perform such services    as might be reasonably     necessary     to ful-
fill  the normal functions    of such an institution.       The Legisla-
ture did not seek to prescribe     with exactness     the facilities
Honorable      James A. Giddings,   page   3   (WW-J-207)


to be maintained     or the services     to be performed by the hospi-
tal.   Such questions     were wisely    left to the sound discretion
of the governing     board to be resolved     by said board within    the
limits  of legislative     appropriations.

             We think it clear       that House Bill   156, Act 21st Leg-
islature,     1889, chapter 69, page 79 constitutes         a valid pre-
existing    law authorizing     the construction     of out-patient   facili-
ties   in connection   with San Antonio State Hospital.           However,
the exercise     of such authority       by the Board for Texas State Hos-
pitals    and Special   Schools    is necessarily    dependent upon the
appropriation     of funds for such specific       purpose by the Legisla-
ture.

               We do not pass upon the availability of funds for the
construction      of out-patient clinics since such a question  was
not raised      in your request.



            House Bill   1.56,Acts 21st Legislature,        1889,
      chapter 69, page 79 authorizes        the construction
      of an out-patient    facility    as a part of San An-
      tonio   State Hospital      San Antonio,   Texas.    House
      Bill   169, Acts 55th legislature,       Regular Session,
      1957, authorizes    the construction      of an out-
      patient   facility  in San Antonio,      Texas.

                                       Yours    very   truly,

                                       WILL WILSON
                                       Attorney General         of   Texas




MRT:wam:wb                                 Assistant
@PROVED:
OPINION COMMITTEE
H. Grady Chandler,       Chairman
J. C. Davis,   Jr.
Grundy~Williams
Fred Nerkenthin

REVIEWEDFOR THE ATTORNEYGENERAL
BY:   Geo.     P. Blackburn